     Case 4:15-cr-00564 Document 1392 Filed on 02/26/21 in TXSD Page 1 of 3
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                February 26, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS                 Nathan Ochsner, Clerk
                           HOUSTON DIVISION


UNITED STATES OF AMERICA,              §
                                       §
                 Plaintiff,            §
                                       §
V.                                     §      CRIMINAL NUMBER H-15-564-13
                                       §
JESUS SILVA,                           §
                                       §
                 Defendant.            §


                                    ORDER


        Defendant Jesus Silva has filed a motion for compassionate
release pursuant to 18 U.S.C.          §   3582(c)(1)(A)(i) ("Defendant's
Motion") (Docket Entry No. 1370).
        On August 21, 2020, the court sentenced Silva to 70 months in
prison for conspiracy to participate in a racketeering enterprise,
namely, multiple acts involving narcotics trafficking and money
laundering,    to be followed by 3 years of supervised release.
(Judgment in a Criminal Case, Docket Entry No. 1332)
       Silva is confined at FCI Beaumont Medium in Beaumont, Texas.
He is 45 years old and alleges that he suffers from high blood
pressure and diabetis.        He does not allege that he has pursued or
exhausted his administrative remedies with the Bureau of Prisons
("BOP")
       After considering the Defendant's Motion and the Government's
Response to Defendant 1 s Motion for Compassionate Release (Docket
   Case 4:15-cr-00564 Document 1392 Filed on 02/26/21 in TXSD Page 2 of 3



Entry No. 1383), the court concludes that the requested relief is
not appropriate for the following reasons:

      1.   COVID-related concerns alone do not constitute
           "extraordinary or compelling" reasons for relief
           pursuant        to     Title      18,       United     States        Code,
           §   3582(c) (1)      (A) (i).

      2.   Silva has not shown that the BOP and/or FCI
           Beaumont Medium is incapable of managing the
           COVID-19 pandemic or providing him the necessary
           medical treatment.
      3.   Silva has not demonstrated that he qualifies for
           compassionate           release       pursuant         to   Title      18,
           United     States         Code,       §     3582 (c)   (1) (A) (i)     and
           U.S.S.G. § lBl.13 since he has failed to show that
           he is suffering from a terminal illness or other
           medical condition "that substantially diminishes
           [his] ability [.            .] to provide self-care within
           the environment of a correctional facility and
           from which he [ . . . ] is not expected to recover.                      11




           U.S.S.G.    §   lBl.13(1)(A)&(3), application note 1.
     4.    Silva has not shown that he has exhausted his
           administrative remedies with the BOP or that he
           should      be         excused            from    exhausting          his
           administrative remedies.


                                           -2-
   Case 4:15-cr-00564 Document 1392 Filed on 02/26/21 in TXSD Page 3 of 3




      5.   Given his crime of conviction and his criminal
           history, Silva has not shown that he "is not a
           danger to the safety of any other person or to the
           community, as provided in 18 U.S.C. § 3142(g) ."
           See U.S.S.G. § lBl.13(2).
      Accordingly,    defendant's motion for compassionate release

(Docket Entry No. 1370) is DENIED.

      SIGNED at Houston, Texas, on this 26th day of February, 2021.




                                               SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -3-
